                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STAN J. CATERBONE,               :
     Plaintiff,                  :
                                 :
    v.                           :                   CIVIL ACTION NO. 19-CV-2052
                                 :
LANCASTER COUNTY PRISON, et al., :
    Defendants.                  :

                                             ORDER

       AND NOW, this 2nd day of July, 2019, upon consideration of Plaintiff Stan J.

Caterbone’s pro se Amended Complaint (ECF No. 10), which raises claims under 42 U.S.C. §

1983, it is ORDERED that:

       1.      The Amended Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) as to all claims and all Defendants.

       2.      The Clerk of Court is DIRECTED to close this case.

                                              BY THE COURT:


                                              /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.
